EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 1st day of
June, 2010 (the “Effective Date”), is by and between SPIRIT AEROSYSTEMS, INC., a
Delaware corporation (the “Company”), and Michelle A. Russell (the “Employee”).
Recitals
     WHEREAS, the Company is engaged in the manufacture, fabrication,
maintenance, repair, overhaul, and modification of aircraft and aircraft
components and markets and sells its services and products to its customers
throughout the world (the “Business”); and
     WHEREAS, the Company desires to hire the Employee as its Senior Vice
President, General Counsel & Secretary and to perform such other services as the
Company may direct; and
     WHEREAS, in the course of performing the Employee’s duties for the Company,
the Employee is likely to gain certain confidential and proprietary information
belonging to the Company, develop relationships that are vital to the Company’s
goodwill, and acquire other important benefits to which the Company has a
protectable interest; and
     WHEREAS, the Company has agreed to hire the Employee and the Employee has
agreed to accept such employment by the Company upon the terms, conditions, and
restrictions contained in this Agreement.
Agreement
     NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the parties hereto agree as follows:
Section 1. Employment. In reliance on the representations and warranties made
herein, the Company hereby hires the Employee to be its Senior Vice President,
General Counsel and Secretary, reporting to the Company’s Chief Executive
Officer (CEO) and to perform such duties and services in and about the business
of the Company as may from time to time be assigned to the Employee. The job
title and duties referred to in the preceding sentence may be changed by the
Company in the Company’s sole discretion at any time. The Employee will devote
the Employee’s full time to this employment. The Employee’s employment hereunder
will commence on the Effective Date and shall continue until termination of the
Agreement in accordance with its terms (the “Employment Period”).
Section 2. Performance. The Employee will use the Employee’s best efforts and
skill to faithfully enhance and promote the welfare and best interests of the
Company. The Employee shall strictly obey all rules and regulations of the
Company, follow all laws and regulations of appropriate government authorities,
and be governed by reasonable decisions and instructions of the Company as are
consistent with the job duties as described above.

-1-



--------------------------------------------------------------------------------



 



Section 3. Licensing. Employee must maintain an appropriate license to provide
legal services in the State of Kansas as an employee of the Company. Company
will reimburse Employee for annual licensing requirements and fees for Kansas
and Missouri bar memberships.
Section 4. Compensation. Except as otherwise provided for herein, for all
services to be performed by the Employee in any capacity hereunder, including
without limitation any services as an officer, director, member of any
committee, or any other duties assigned to the Employee, throughout the
Employment Period the Company shall pay or provide the Employee with the
following, and the Employee will accept the same, as compensation for the
performance of the Employee’s undertakings and the services to be rendered by
the Employee:
     (a) Base Salary. Initially, the Employee will be entitled to an annual
salary of Two Hundred Ten Thousand Dollars ($210,000) (the “Base Salary”), which
will be paid in accordance with the Company’s policies and procedures. The Base
Salary will not be reduced during the first year after the Effective Date,
unless the salaries of other comparable-level executives with the Company are
also reduced. Thereafter, the Base Salary may be changed from time to time based
on the Employee’s and the Company’s performance, which may include, without
limitation, participation in a periodic salary evaluation program on the same
basis as other employees of the Company of similar position.
     (b) Annual Incentive Compensation. The Employee will be provided incentive
compensation (either in cash or common stock of the Company’s parent), as
specified by the administrative committee of the Spirit AeroSystems Holdings,
Inc. Short-Term Incentive Plan (the “STIP”), pursuant to and in accordance with
the terms and conditions of the STIP. The 2010 plan year incentives will be 120%
of Base Salary, if target performance goals are reached, and 240% of Base
Salary, if outstanding performance goals are reached. If target performance
goals are not reached, the Employee will only be entitled to incentive
compensation (if any) otherwise provided by the STIP and Company policy. The
Employee will be fully qualified to participate at the above-described
percentages of Base Salary in the STIP for 2010 (which year shall not be
pro-rated).
     (c) Long-Term Incentive Plan. During 2011, the Employee will receive an
award of shares of common stock of Spirit AeroSystems Holdings, Inc.
(“Holdings”) under the Spirit AeroSystems Holdings, Inc. Long-Term Incentive
Plan (the “LTIP”), the value of which equals (as determined under such
conventions and rules as Holdings board of directors or the LTIP administrative
committee may adopt) 170% of the Employee’s Base Salary, subject to and in
accordance with the terms and provisions of the LTIP and the terms and
conditions established with respect to such award by the Holdings board of
directors and the LTIP administrative committee (including, but not limited to,
a vesting schedule). This award will be further subject to, and conditioned
upon, approval of the award by the Holdings board of directors.
     (d) Employee previously received Relocation Expenses when she was first
employed by Employer. All payments in reimbursement of Relocation Expenses were
conditioned upon the Employee remaining employed by the Company for a period of
two years after her initial employment of January 19, 2009. That condition
continues to apply, and all such amounts must be repaid to the Company by the
Employee in the event such condition is not satisfied, unless

-2-



--------------------------------------------------------------------------------



 



Employee’s employment is terminated by the Company without Cause. Upon
termination of Employee’s employment with the Company within two years after her
initial employment (other than termination of Employee’s employment by the
Company without Cause), the Company may deduct from Employee’s paycheck(s) or
other amounts owed to Employee the amount of all payments in reimbursement of
Relocation Expenses (or any other advances previously made to Employee). To the
extent such deductions are insufficient to fully reimburse the Company, Employee
will be liable to the Company for the balance.
     (e) Other Benefit Plans. The Employee shall also participate in the
Company’s other employee benefit plans, policies, practices, and arrangements,
as the same may be offered to the Employee from time to time, including, without
limitation, (i) any defined benefit retirement plan, excess or supplementary
plan, profit-sharing plan, savings plan, health and dental plan, disability
plan, survivor-income and life-insurance plan, executive-financial-planning
program, or other arrangement, or any successors thereto; (ii) the STIP and the
LTIP; and (iii) such other benefit plans as the Company may establish or
maintain from time to time (collectively the “Benefit Plans”). The Employee’s
entitlement to any other compensation or benefits will be determined in
accordance with the terms and conditions of the Benefit Plans and other
applicable programs, practices, and arrangements then in effect.
     (f) Earned Time Off. The Employee will be provided with twenty-one days of
earned time off each year and all paid holidays, as determined in accordance
with the Company’s policies and practices in effect from time to time.
     (g) Fringe Benefits. The Employee will be provided with all other fringe
benefits and perquisites in accordance with the Company’s policies, as the same
may be amended from time to time.
     (h) Withholding Taxes. The Company will have the right to deduct from all
payments made to the Employee hereunder any federal, state, or local taxes
required by law to be withheld.
     (i) Expenses. During the Employee’s employment, the Company will promptly
pay or reimburse the Employee for all reasonable out-of-pocket expenses incurred
by the Employee in the performance of duties hereunder in accordance with the
Company’s policies and procedures then in effect.
Section 5. Restrictions.
     (a) Acknowledgements. The Employee acknowledges and agrees that: (1) during
the term of the Employee’s employment, because of the nature of the Employee’s
responsibilities and the resources provided by the Company, the Employee will
acquire valuable and confidential skills, information, trade secrets, and
relationships with respect to the Company’s business practices and operations;
(2) the Employee may develop on behalf of the Company a personal acquaintance
and/or relationship with various persons, including, but not limited to,
customers and suppliers, which acquaintances may constitute the Company’s only
contact with such persons, and, as a consequence of the foregoing, the Employee
will occupy a position of trust

-3-



--------------------------------------------------------------------------------



 



and confidence with respect to the Company’s affairs; (3) the Business involves
the marketing and sale of the Company’s products and services to customers
throughout the entire world, the Company’s competitors, both in the United
States and internationally, consist of both domestic and international
businesses, and the services to be performed by the Employee for the Company
involve aspects of both the Company’s domestic and international business; and
(4) it would be impossible or impractical for the Employee to perform the
Employee’s duties for the Company without access to the Company’s confidential
and proprietary information and contact with persons that are valuable to the
goodwill of the Company.
     (b) Reasonableness. In view of the foregoing and in consideration of the
remuneration to be paid to the Employee, the Employee agrees that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that the Employee make the covenants contained in this Agreement
regarding the conduct of the Employee during and subsequent to the Employee’s
employment by the Company, and that the Company will suffer irreparable injury
if the Employee engages in conduct prohibited by this Agreement.
     (c) Non-Compete.
     (i) During the term of the Employee’s employment by the Company, neither
the Employee nor any other person or entity with the Employee’s assistance nor
any entity in which the Employee directly or indirectly has any interest of any
kind (without limitation) will, anywhere in the world, directly or indirectly,
own, manage, operate, control, be employed by, solicit sales for, invest in,
participate in, advise, consult with, or be connected with the ownership,
management, operation, or control of any business which is engaged, in whole or
in part, in the Business, or any business that is competitive therewith or any
portion thereof, except for the exclusive benefit of the Company.
     (ii) For a period of two years after termination of the Employee’s
employment by the Company, neither the Employee nor any other person or entity
with the Employee’s assistance nor any entity in which Employee directly or
indirectly has any interest of any kind (without limitation) will, anywhere in
the world, directly or indirectly, own, manage, operate, control, be employed
by, solicit sales for, invest in, participate in, advise, consult with, or be
connected with the ownership, management, operation, or control of any business
which is engaged, in whole or in part, in the Business, or any business that is
competitive therewith or any portion thereof, except that this covenant will not
prevent the Employee from assuming any position in which the Employee provides
legal advice or counsel pursuant to an attorney-client relationship, subject to
the restrictions set forth below.
     (iii) Following termination of the Employee’s employment by the Company, if
the Employee assumes a position in which the Employee provides legal advice or
counsel pursuant to an attorney-client relationship, the Employee will comply
with all rules of ethics and professional responsibility governing the legal
profession. Specifically, but without limiting the foregoing, the Employee will
not reveal information relating to the Employee’s prior representation of the
Company unless the Company consents after consultation. The Employee will not
represent any party in the same or substantially

-4-



--------------------------------------------------------------------------------



 



related matters in which that party’s interests are materially adverse to the
interests of the Company, unless the Company consents after consultation.
Further, the Employee will not use information relating to the Employee’s prior
representation of the Company to the disadvantage of the Company.
     (iv) The Employee will not be deemed to have breached the provisions of
this Section 5(c) solely by reason of holding, directly or indirectly, not
greater than 2% of the outstanding securities of a company listed on or through
a national securities exchange.
     (d) Non-Solicitation. In addition, during the term of the Employee’s
employment by the Company and for a period of two years after termination of
such employment, neither the Employee nor any person or entity with the
Employee’s assistance nor any entity that the Employee or any person with the
Employee’s assistance or any person who the Employee directly or indirectly
controls will, directly or indirectly, (1) solicit or take any action to induce
any employee to quit or terminate their employment with the Company or the
Company’s affiliates, or (2) employ as an employee, independent contractor,
consultant, or in any other position, any person who was an employee of the
Company or the Company’s affiliates during the aforementioned period.
     (e) Confidentiality. Without the express written consent of the Company,
the Employee will not at any time (either during or after the termination of the
term of the Employee’s employment) use (other than for the benefit of the
Company) or disclose to any other person or business entity proprietary or
confidential information concerning the Company, the Company’s parent, or any of
their affiliates, or the Company’s, the Company’s parent’s, or any of their
affiliates’ trade secrets or inventions of which the Employee has gained
knowledge during the Employee’s employment with the Company. This paragraph will
not apply to any such information that: (1) the Employee is required to disclose
by law; (2) has been otherwise disseminated, disclosed, or made available to the
public; or (3) was obtained after the Employee’s employment with the Company
ended and from some source other than the Company, which source was under no
obligation of confidentiality.
     (f) Effect of Breach. The Employee agrees that a breach of this Section 5
cannot adequately be compensated by money damages and, therefore, the Company
will be entitled, in addition to any other right or remedy available to it
(including, but not limited to, an action for damages), to an injunction
restraining such breach or a threatened breach and to specific performance of
such provisions, and the Employee hereby consents to the issuance of such
injunction and to the ordering of specific performance, without the requirement
of the Company to post a bond or other security.
     (g) Other Rights Preserved. Nothing in this Section eliminates or
diminishes rights which the Company may have with respect to the subject matter
hereof under other agreements, the governing statutes, or under provisions of
law, equity, or otherwise. Without limiting the foregoing, this Section does not
limit any rights the Company may have under any agreement with the Employee
regarding trade secrets and confidential information.

-5-



--------------------------------------------------------------------------------



 



Section 6. Termination. This Agreement shall terminate upon the following
circumstances:
     (a) Without Cause. At any time at the election of either Employee or the
Company for any reason or no reason, without cause, but subject to the
provisions of this Agreement. It is expressly understood that Employee’s
employment is strictly “at will.”
     (b) Cause. At any time at the election of the Company for Cause. “Cause”
for this purpose means (i) Employee committing a material breach of this
Agreement or acts involving moral turpitude, including fraud, dishonesty,
disclosure of confidential information, or the commission of a felony, or direct
and deliberate acts constituting a material breach of Employee’s duty of loyalty
to the Company; (ii) Employee willfully or continuously refusing to perform the
material duties reasonably assigned to Employee by the Company that are
consistent with the provisions of this Agreement and not resulting from a
Disability; (iii) the inability of Employee to obtain and maintain appropriate
United States security clearances; or (iv) the Employee’s failure to hold or
maintain an appropriate license to provide legal services in the State of Kansas
as an employee of the Company.
     (c) Disability. Employee’s death or Employee’s being unable to render the
services required to be rendered by Employee for a period of one hundred eighty
(180) days during any twelve-month period (“Disability”).
Section 7. Effect of Termination.
     (a) If Employee’s employment is terminated (i) by Employee, or (ii) by the
Company for Cause, the Company will pay Employee’s compensation only through the
last day of the Employment Period (less any amounts the Company may off-set or
deduct as specified in this Agreement or as otherwise permitted), and, except as
may otherwise be expressly provided in this Agreement or in any Benefit Plan,
the Company will have no further obligation to Employee.
     (b) If Employee’s employment is terminated by the Company before the
expiration of one (1) year after the Effective Date for any reason other than
Cause and for so long as Employee is not in breach of Employee’s continuing
obligations under Section 5, the Company will (i) continue to pay Employee an
amount equal to Employee’s Base Salary in effect immediately before termination
of Employee’s employment for a period of 12 months (less any amounts the Company
may off-set or deduct as specified in this Agreement or as otherwise permitted),
and (ii) pay the costs of COBRA medical and dental benefits coverage which are
offered to Employee after termination for a period of 12 months. Except as may
otherwise be expressly provided in this Agreement or in any Benefit Plan, the
Company will have no further obligation to Employee.
     (c) On termination of employment, Employee shall deliver all trade secret,
confidential information, records, notes, data, memoranda, and equipment of any
nature that are in Employee’s possession or under Employee’s control and that
are the property of the Company or relate to the business of the Company, and
Employee shall pay to the Company any amounts due and owing from Employee to the
Company as specified in this Agreement.

-6-



--------------------------------------------------------------------------------



 



     (d) Employee’s obligation under Section 4(d) and Section 5 through
Section 10 of this Agreement shall survive the expiration or termination of this
Agreement.
Section 8. Representations and Warranties.
     (a) No Conflicts. The Employee represents and warrants to the Company that
the Employee is under no duty (whether contractual, fiduciary, or otherwise)
that would prevent, restrict, or limit the Employee from fully performing all
duties and services for the Company, and the performance of such duties and
services will not conflict with any other agreement or obligation to which the
Employee is bound.
     (b) No Hardship. The Employee represents and acknowledges that the
Employee’s experience and/or abilities are such that observance of the covenants
contained in this Agreement will not cause the Employee any undue hardship and
will not unreasonably interfere with the Employee’s ability to earn a
livelihood.
Section 9. Alternative Dispute Resolution.
     (a) Mediation. The Employee and the Company agree to submit, prior to
arbitration, all unsettled claims, disputes, controversies, and other matters in
question between them arising out of or relating to this Agreement (including
but not limited to any claim that the Agreement or any of its provisions is
invalid, illegal, or otherwise voidable or void) or the dealings or relationship
between the Employee and the Company (“Disputes”) to mediation in Wichita,
Kansas and in accordance with the Commercial Mediation Rules of the American
Arbitration Association currently in effect. The mediation will be private,
confidential, voluntary, and nonbinding. Any party may withdraw from the
mediation at any time before signing a settlement agreement upon written notice
to each other party and to the mediator. The mediator will be neutral and
impartial. The mediator will be disqualified as a witness, consultant, expert,
or counsel for either party with respect to the matters in Dispute and any
related matters. The Company and the Employee will pay their respective
attorneys’ fee and other costs associated with the mediation, and the Company
and the Employee will equally bear the costs and fees of the mediator. If a
Dispute cannot be resolved through mediation within ninety (90) days of being
submitted to mediation, the parties agree to submit the Dispute to arbitration.
     (b) Arbitration. Subject to Section 9(a), all Disputes will be submitted
for binding arbitration to the American Arbitration Association on demand of
either party. Such arbitration proceeding will be conducted in Wichita, Kansas
and, except as otherwise provided in this Agreement, will be heard by one
(1) arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association then in effect. All matters relating to
arbitration will be governed by the federal Arbitration Act (9 U.S.C. §§ 1 et
seq.) and not by any state arbitration law. The arbitrator will have the right
to award or include in the arbitrator’s award any relief which the arbitrator
deems proper under the circumstances, including, without limitation, money
damages (with interest on unpaid amounts from the date due), specific
performance, injunctive relief, and reasonable attorneys’ fees and costs,
provided that the arbitrator will not have the right to amend or modify the
terms of this Agreement. The award

-7-



--------------------------------------------------------------------------------



 



and decision of the arbitrator will be conclusive and binding upon all parties
hereto, and judgment upon the award may be entered in any court of competent
jurisdiction. Except as specified above, the Company and the Employee will pay
their respective attorneys’ fees and other costs associated with the
arbitration, and the Company and the Employee will equally bear the costs and
fees of the arbitrator.
     (c) Confidentiality. The Employee and the Company agree that they will not
disclose, or permit those acting on their behalf to disclose, any aspect of the
proceedings under Section 9(a) and Section 9(b), including but not limited to
the resolution or the existence or amount of any award, to any person, firm,
organization, or entity of any character or nature, unless divulged (i) to an
agency of the federal or state government, (ii) pursuant to a court order,
(iii) pursuant to a requirement of law, (iv) pursuant to prior written consent
of the Company or the Employee, or (v) pursuant to a legal proceeding to enforce
a settlement agreement or arbitration award. This provision is not intended to
prohibit nor does it prohibit the Employee’s or the Company’s disclosures of the
terms of any settlement or arbitration award to their attorney(s),
accountant(s), financial advisor(s), or family members, provided that they
comply with the provisions of this paragraph.
     (d) Injunctions. Notwithstanding anything to the contrary contained in this
Section 9, the Company and the Employee will have the right in a proper case to
obtain temporary restraining orders and temporary or preliminary injunctive
relief from a court of competent jurisdiction; provided, however, that the
Company and the Employee must contemporaneously submit the Disputes for
non-binding mediation under Section 9(a) and then for arbitration under Section
9(b) on the merits as provided herein if such Disputes cannot be resolved
through mediation.
Section 10. General.
     (a) Notices. All notices required or permitted under this Agreement must be
in writing and may be made by personal delivery or facsimile transmission,
effective on the day of such delivery or receipt of such transmission, or may be
mailed by registered or certified mail, effective two (2) days after the date of
mailing, addressed as follows:
     To the Company:
Spirit AeroSystems, Inc.
Attention: Senior Vice President, Administration and Human Resources
3801 S. Oliver
P.O. Box 780008, Mail Code K11-60
Wichita, KS 67278-0008
Facsimile Number: (316) 526-0043
     or such other person or address as designated in writing to the Employee.
     To the Employee:

-8-



--------------------------------------------------------------------------------



 



Michelle A. Russell
at the Employee’s last known residence address or to such other address as
designated by the Employee in writing to the Company.
     (b) Successors. Neither this Agreement nor any right or interest therein
will be assignable or transferable (whether by pledge, grant of a security
interest, or otherwise) by Employee or Employee’s beneficiaries or legal
representatives, except by will, by the laws of descent and distribution, or
inter vivos revocable living grantor trust as Employee’s beneficiaries. This
Agreement will be binding upon and will inure to the benefit of the Company, its
successors and assigns, and Employee and will be enforceable by them and
Employee’s heirs, legatees, and legal personal representatives. If Employee dies
during the term of this Agreement, the obligation to pay salary and provide
benefits will immediately cease; and, absent actual notice of any probate
proceeding, the Company will pay any compensation due for the period preceding
Employee’s death to the following person(s) in order of preference: (i) spouse
of Employee; (ii) children of Employee eighteen years of age and over, in equal
shares; (iii) father, mother, sisters, and brothers, in equal shares; or (d) the
person to whom funeral expenses are due. Upon payment of such sum, the Company
will be relieved of all further obligations hereunder.
     (c) Waiver, Modification, and Interpretation. No provisions of this
Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in a writing signed by Employee and an
appropriate officer of the Company empowered to sign the same by the Board of
Directors of the Company. No waiver by either party at any time of any breach by
the party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or at any prior or
subsequent time. The validity, interpretation, construction, and performance of
this Agreement will be governed by the laws of the State of Kansas, except that
the corporate law of the state of incorporation of the Company’s parent will
govern issues related to the issuance of shares of its common stock. Except as
provided in Section 9, any action brought to enforce or interpret this Agreement
will be maintained exclusively in the state and federal courts located in
Wichita, Kansas.
     (d) Interpretation. The headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
any provision of this Agreement. No provision of this Agreement will be
interpreted for or against any party hereto on the basis that such party was the
draftsman of such provision; and no presumption or burden of proof will arise
disfavoring or favoring any party by virtue of the authorship of any of the
provisions of this Agreement.
     (e) Counterparts. The Company and Employee may execute this Agreement in
any number of counterparts, each of which will be deemed to be an original but
all of which will constitute but one instrument. In proving this Agreement, it
will not be necessary to produce or account for more than one such counterpart.
     (f) Invalidity of Provisions. If a court of competent jurisdiction declares
that any provision of this Agreement is invalid, illegal, or unenforceable in
any respect, and if the rights

-9-



--------------------------------------------------------------------------------



 



and obligations of the parties to this Agreement will not be materially and
adversely affected thereby, in lieu of such illegal, invalid, or unenforceable
provision the court may add as a part of this Agreement a legal, valid, and
enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as is possible. If such court cannot so substitute or
declines to so substitute for such invalid, illegal, or unenforceable provision,
(i) such provision will be fully severable; (ii) this Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; and (iii) the remaining provisions of this
Agreement will remain in full force and effect and not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom. The
covenants contained in this Agreement will each be construed to be a separate
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against the Company,
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of any of said covenants.
     (g) Entire Agreement. This Agreement (together with the documents expressly
referenced herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between the Company and Employee
and may not be changed except by a writing duly executed and delivered by the
Company and Employee in the same manner as this Agreement.
     (h) No Deferral of Compensation. The salary continuation amounts payable to
the Employee after separation from service under Section 7(b) (if any) are
intended to be exempt from the definition of “deferred compensation” for
purposes of Internal Revenue Code (“Code”) Section 409A as amounts payable only
in the invent of involuntary termination without Cause. In the event the total
of the salary continuation amounts payable to Employee after termination of
employment under Section 7(b) (if any) will exceed two times the lesser of
(i) Employee’s annualized base salary for the calendar year immediately
preceding the calendar year in which Employee’s employment terminates, or
(ii) the dollar amount in effect under Code Section 401(a)(17) for the year in
which Employee terminates employment, then all such amounts will be paid to
Employee in equal semi-monthly installments on the first and fifteenth days of
each month (or the first business day following any such day, if such day is not
a business day) for a period of 12 months, commencing with the first day of the
month after termination of Employee’s employment, and payment of such amounts
may not be accelerated. This subsection and the terms of this Agreement are
intended to comply with, and will be interpreted and construed in accordance
with and in a manner that complies with, the requirements of Code Section 409A.
     (i) Indemnity. The Company will indemnify Employee to the same extent the
Company indemnifies other comparable level executives of the Company consistent
with the Company Articles of Incorporation and Bylaws.

-10-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.

              SPIRIT AEROSYSTEMS, INC.        
 
           
By:
   
 
   
 
   
Name:
   
 
  Michelle A. Russell     
Title:
           
 
 
 
       
 
                      “Company”                       “Employee”    

-11-